Citation Nr: 0518921	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date, prior to July 16, 1999, for 
assignment of a 100 percent evaluation for service-connected 
head trauma with dizziness, headaches, and anxiety (head 
trauma).  



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


FINDINGS OF FACT

1.  By decision dated on May 18, 1998, the RO denied the 
veteran's claim for an increased evaluation for head trauma.  

2.  The evidence of record demonstrates that it is factually 
ascertainable that the veteran was entitled to a 100 percent 
evaluation for his service-connected head trauma on June 23, 
1998, but not earlier.  


CONCLUSIONS OF LAW

1.  The May 18, 1998 rating decision, which denied an 
increased evaluation claim for head trauma, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  An effective date of June 23, 1998 for the assignment of 
a 100 percent evaluation for service-connected head trauma is 
warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

In a June 2002 rating decision, the RO granted an increase in 
evaluation for head trauma, effective July 16, 1999, the date 
of receipt of claim.  In his notice of disagreement to the 
rating decision, the veteran then raised the issues of 
entitlement to an earlier effective date for the increased 
evaluation decision.  Therefore, the issue is what are the 
notice requirements of VA pertaining to the veteran's earlier 
effective date claim.  

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  In 
this case, prior notice of the VCAA was not given to the 
veteran as the veteran's claim pre-dated the enactment of the 
VCAA.  Regardless, the Board finds that the RO, in a January 
2004 duty to assist letter and June 2003 statement of the 
case (SOC), advised the veteran of the responsibilities of 
the VA and the claimant are in developing the record.  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from the veteran's 
private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence and that he should submit any evidence in his 
possession.  Moreover, the actual text of the laws and 
regulations used to assign effective dates for increased 
ratings were provided in the SOC.  Furthermore, the record 
also includes a letter from the veteran's representative to 
the RO that was copied to the veteran.  The letter quoted a 
number of regulations pertinent to the VCAA.  Therefore, the 
RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim and the veteran was more 
than adequately notified of the VCAA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, VA examination 
reports, and written statements from the veteran and his 
representative.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).  However, in cases involving 
a claim for an increased evaluation, the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992) (emphasis added).  
When considering the appropriate effective date for an 
increased rating, VA must consider the evidence of disability 
during the period one year prior to the application.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2004).

As noted above, in a June 2002 rating decision, the RO 
increased the veteran's head trauma to 100 percent disabling, 
effective July 16, 1999.  In his notice of disagreement, 
substantive appeal, along with the evidence submitted, the 
veteran asserted that he is entitled to an earlier effective 
date.  

Review of the record demonstrates that the veteran was 
service-connected for head trauma in a May 1976 rating 
determination.  The veteran was assigned a noncompensable 
rating at that time.  In a March 1995 rating determination, 
the RO increased the evaluation to 50 percent disabling.  
Subsequent rating determinations in June 1997 and  November 
1997 continued the veteran's 50 percent evaluation for head 
trauma.  

In a rating decision dated May 18, 1998, the RO again 
continued the veteran's 50 percent evaluation.  The record 
shows that the veteran was provided notice of the May 18, 
1998 rating determination that same month.  On July 15, 1998, 
VA received a written communication from the veteran's 
representative at that time, AMVETS, requesting that the RO 
reopen the veteran's claim for an increase evaluation.  The 
request also included a medical prescription dated on June 
23, 1998 and signed by a physician, indicating that the 
veteran's increased symptomatology of his head trauma, 
including worsening lightheadedness and memory deficiency, 
required a new VA examination.  

On August 10, 1998, the RO sent a letter to the veteran 
requesting more information before a determination could be 
made on his claim, specifically recent treatment evidence.  A 
subsequent letter was then sent to the veteran from the RO 
dated January 26, 1999.  In the letter, the RO reminding the 
veteran of the letter sent to him in August 10, 1998 asking 
for recent treatment evidence.  The RO stated that no 
response from the veteran was received.  The letter further 
stated that if the RO received the evidence by January 26, 
2000, the claim would be continued.  If information was 
received after January 26, 2000, this evidence would be 
considered a new claim.  The RO then explained the 
ramifications of a delay.  

A VA Form 21-4138 was received by the RO from the veteran on 
July 16, 1999, where the veteran specifically indicated a 
notice of disagreement with the prior VA rating decision (May 
18, 1998) and included evidence of current treatment for his 
service-connected head trauma.  In an August 27, 1999 written 
communication to the veteran, the RO indicated that the 
veteran's notice of disagreement to the May 18, 1998 rating 
determination was untimely and that it would treat the 
veteran's July 16, 1999 communication as a new claim for 
increased evaluation.  In later granting the 100 percent 
evaluation for head trauma, the RO assigned the effective to 
the date of receipt of claim, July 16, 1999.  

Analysis

The RO denied the veteran's increased evaluation claim on May 
18, 1998.  As the RO correctly noted, the veteran's written 
communication dated July 16, 1999 was an untimely notice of 
disagreement as to the May 18, 1998 rating determination.  It 
is clear that the veteran was provided notice of the May 18, 
1998 rating determination.  

If there is no timely filed notice of disagreement to the May 
18, 1998 rating decision, then the decision is final and 
earlier effective date cannot be granted prior to a final 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2004).  The only communication 
of record from the veteran or his representative to the RO 
within one year following the May 18, 1998 rating decision 
was the letter from the representative received July 15, 
1998, which requested that the RO reopen the veteran's claim 
for an increase.  Thus, the question is whether the July 15, 
1998 letter constitutes an effective notice of disagreement 
to the May 18, 1998 rating decision. 

A notice of disagreement is defined as a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (2004); see Gallegos v. Principi, 283 F.3d 1309 
(C.A. Fed. 2002) (emphasis added).  While special wording is 
not required, the notice of disagreement (NOD) must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  See 
Gallegos, supra.  Thus, under 38 C.F.R. § 20.201, a valid NOD 
must contain "terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review."  38 C.F.R. § 20.201 (2004); (quoting 
Gallegos, 283. F.3d 1314).

Applying the facts in this case to 38 C.F.R. § 20.201, it 
appears that the written  communication from the veteran's 
representative received July 16, 1998 demonstrated that 
veteran disagreed with the May 18, 1998 rating determination.  
However, upon review of the document, there is no evidence of 
intent or desire for appellate review.  The request was 
clearly an expressed intent to reopen the veteran's claim and 
for his disability to be reevaluated.  As such, the Board 
finds that the written communications received July 16, 1998 
was not a notice of disagreement.  38 C.F.R. § 20.201 (2004) 
see Gallegos, supra.  The May 18, 1998 rating determination 
is therefore final (38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2004) and the earliest evidence 
of a claim, formal or informal, cannot be prior to the last 
final rating decision, May 18, 1998.

While the Board finds that July 15, 1998 written 
communication was not an NOD, it is clearly expressed that 
the veteran intended to pursue a new claim for increased 
evaluation.  By letters dated August 10, 1998 and January 26, 
1999, the RO was communicating with the veteran about the 
July 15, 1998 claim, asking for assisting in providing 
evidence of recent treatment.  In fact, the RO warned the 
veteran that if he did not provide such evidence of recent 
treatment by January 26, 2000, the new claim would no longer 
be processed.  In reviewing the VA Form 21-4139 received July 
16, 1999, it is clear that the veteran met the requirements 
of the RO in providing evidence of recent treatment before 
January 26, 2000.  In fact, the RO obtained this medical 
evidence on September 3, 1999, many months before the January 
26, 2000 deadline.  Therefore, the veteran, whether 
intentional or not, effectively continued the prosecution of 
the claim filed by his representative on July 15, 1998.  

Since the Board established that the current claim arose from 
July 15, 1998, the Board will now determine whether the 
veteran's 100 percent evaluation was "factually 
ascertainable" prior to July 15, 1998.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles, supra.  The 
specific reasons and basis for the grant of 100 percent 
evaluation, as stated by the RO in the June 17, 2002 rating 
determination, was that the clinical findings from the VA 
examinations dated in July 31, 2000 and August 9, 2001 
revealed severe anxiety, concentrating, and focusing problems 
with panic attacks.  Medical evidence received with the July 
15, 1998 claim included the June 23, 1998 prescription from 
the VA physician noting increased symptomatology in the form 
of worsening lightheadedness and memory disturbance.  As the 
veteran's claim for increased evaluation for his head trauma 
was received within one year of the June 23, 1998 
prescription record, the Board finds that it is factually 
ascertainable that the veteran's head trauma warranted a 100 
percent rating from June 23, 1998, the earliest effective 
date possible.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); See Quarles, supra; See Hazan, supra.  

In sum, the May 18, 1998 rating decision denying an increased 
evaluation for the veteran's head trauma is final.  
Therefore, the veteran cannot be assigned an effective date 
prior to this final decision.  Nevertheless, the medical 
evidence demonstrates symptomotalogy warranting a 100 percent 
evaluation prior to July 15, 1998, within one year of the 
date of receipt of claim for increased evaluation.  As such, 
Board grants an effective date of June 23, 1998, but no 
earlier, for the assignment of a 100 percent evaluation for 
head trauma.


ORDER

Effective date of June 23, 1998, but no earlier, for the 
assignment of a 100 percent evaluation for head trauma is 
warranted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


